                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                  TEXARKANA DIVISION

DENNIS EUGENE ALLEN                              §
                                                 §
v.                                               §       CIVIL ACTION NO. 5:18-cv-00074
                                                 §
JUDGE ERIC CLIFFORD                              §

                                               ORDER

        The Plaintiff Dennis Allen filed this civil action under 42 U.S.C. § 1983 complaining of

alleged deprivations of his constitutional rights. This Court referred the lawsuit to the United

States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1) and (3) and the Amended Order for the

Adoption of Local Rules for the Assignment of Duties to United States Magistrate Judges.

        Plaintiff sued former state district judge Eric Clifford for allegedly exhibiting bias or
prejudice during Plaintiff’s criminal trial by engaging in impermissible ex parte conversations
and making inappropriate comments during the trial. After review of the pleadings, the Magistrate
judge issued a Report recommending the lawsuit be dismissed because Judge Clifford was
shielded by judicial immunity. Docket No. 7. Plaintiff received a copy of this Report on April
25, 2019, but filed no objections thereto; accordingly, he is barred from de novo review by
the District Judge of those findings, conclusions, and recommendations and, except upon
grounds of plain error, from appellate review of the unobjected-to proposed factual findings and
legal conclusions accepted and adopted by the district court. Douglass v. United Servs.
Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).

        The Court has reviewed the pleadings in this cause and the Report of the Magistrate
Judge. Upon such review, the Court has determined that the Report of the Magistrate Judge is
correct. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.) cert. denied 492 U.S. 918,
109 S.Ct. 3243 (1989) (where no objections to a Magistrate Judge’s Report are filed, the standard
of review is “clearly erroneous, abuse of discretion and contrary to law”). It is accordingly
        ORDERED the Report of the Magistrate Judge (Docket No. 7) is ADOPTED as the
opinion of the District Court. It is further
       ORDERED the above-styled civil action is DISMISSED WITH PREJUDICE for failure

to state a claim upon which relief may be granted. The dismissal of this lawsuit shall not prevent

the Plaintiff from challenging his conviction by any lawful means.

        SIGNED this 9th day of July, 2019.



                                                          ____________________________________
                                                          ROBERT W. SCHROEDER III
                                                          UNITED STATES DISTRICT JUDGE




                                          Page 2 of 2
